department of the treasury internal_revenue_service washington d c jun -7 tax_exempt_and_government_entities_division uics legend taxpayer a taxpayer b taxpayer c amount d company e company f society g plan x ira y date date date date date date date page date dear this is in response to your letter dated correspondence and communications dated as supplemented by and in which you request through your authorized representative letter rulings under sec_402 sec_402 and sec_408 of the internal_revenue_code the code and a letter_ruling under sec_691 of the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a was a participant in plan x maintained by company e at her death which occurred on date death taxpayer a was married to taxpayer b whose date of birth was date taxpayer a was born on date ather taxpayer a's date of death interest in plan x totaled amount d taxpayer b was the beneficiary of taxpayer a's interest in plan x on date _ taxpayer b completed and signed a beneficiary option form with respect to on his date his beneficiary interest in plan x pursuant to which he requested that said interest be paid as a direct_rollover to ira y an individual_retirement_account which he had opened in his name with company f on date beneficiary option form taxpayer b requested that his beneficiary interest in plan x be paid_by means of a check made payable to his ira y account which check was to be mailed to his home address your authorized representative asserts that company e’s records indicate that said check was dated date and was mailed shortly thereafter to taxpayer b’s home said check was made payable to company f however you address represent that said check was never received either by taxpayer b or by company f furthermore company e’s records indicate that as of this date date b’s beneficiary interest in plan x was never contributed to his ira y as of the date of the supplemental material to this ruling_request taxpayer a’s plan x interest has not been distributed from and remains in plan x ___ this check had not been presented for payment thus taxpayer the date b’s estate was to be the beneficiary of his ira y beneficiary form referenced above also provides that taxpayer taxpayer b died on date which wa sec_11 days after date the schedule i-annuities to the form_760 united_states estate and generation-skipping_transfer_tax return filed with respect to the estate of page taxpayer b lists a number of individual_retirement_arrangements collectively iras-2 payable to taxpayer b’s estate a beneficiary designation with respect to these iras-2 included in the documentation that accompanied your ruling_request also indicates that taxpayer b’s estate is the beneficiary of his iras-2 articles ii and iv of taxpayer b’s last will and testament dated date provide for certain specific bequests not pertinent to this ruling_request article v of taxpayer b’s last will and testament provides in relevant part that society g is the residual beneficiary of provides in relevant part for the payment of the remaining survive me in equal shares or the survivors of them’ to my nieces and nephews and my wife’s nieces and nephews who of taxpayer b’s estate article v also percent it is represented that certain of the iras-2 will be paid to the residual beneficiaries of taxpayer b's estate other than society g to satisfy these bequests transactions will occur whereby certain of the iras-2 will be transferred by means of trustee to trustee transfers to iras set up and maintained in the name of taxpayer b deceased payable to the estate of taxpayer b for the benefit of the residual beneficiaries of taxpayer b’s estate other than society g based on the above facts and representations taxpayer c who is the executrix of the estate of taxpayer b has requested the following letter rulings that the transfer s of the interests in iras-2 of the residual beneficiaries of taxpayer b’s estate other than society g to one or more iras qualified within the meaning of code sec_408 set up in the name of taxpayer b deceased payable to the estate of taxpayer b and maintained for the benefit of said beneficiary ies will not constitute either distribution s within the meaning of code sec_408 or rollover s within the meaning of code sec_408 and that the transaction described above in which company e the plan x custodian issued a check payable to company f and mailed it to taxpayer b’s address without more did not constitute a distribution from plan x furthermore the transaction involving said check described above did not constitute a rollover within the meaning of code sec_402 and page since the amounts payable from plan x to taxpayer b as beneficiary of taxpayer a’s interest in plan x were not distributed to taxpayer b before his death and remain in plan x required minimum distributions with respect to said amounts will be subject_to the 5-year rule_of code sec_401 with respect to your first two ruling requests sec_408 of the code provides rules governing individual_retirement_arrangements iras code sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 provides the rules governing rollovers of amounts paid or distributed out of individual_retirement_accounts or individual retirement annuities code sec_408 provides that amounts paid or distributed from an inherited individual_retirement_account or individual_retirement_annuity are not eligible for rollover treatment an inherited individual_retirement_account or individual_retirement_annuity is defined as an ira of a deceased ira holder obtained by an individual other than a surviving_spouse by reason of the death of the decedent revrul_78_406 1978_2_cb_157 provides that the direct transfer of funds from one ira trustee to another ira trustee even if at the behest of the ira holder or beneficiary of a deceased ira holder does not constitute a payment or distribution to a participant payee or distributee as those terms are used in code sec_408 furthermore such a transfer does not constitute a rollover_distribution and contribution sec_402 of the code provides that except as otherwise provided in sec_402 any amount_paid or distributed out of an employees’ trust described in sec_401 a that is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 of the code relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras code sec_402 a provides that except as provided in subparagraph b paragraph shall not apply to any transfer of a distribution made after the day following the day on which the distributee received the property distributed page sec_402 of the code provides that if any distribution attributable to an employee is paid to the spouse of the employee after the employee’s death the preceding provisions of this subsection shall apply to such distribution in the same manner as if the spouse were the employee with respect to your first ruling_request taxpayer b’s last will and testament provides that of his residual estate including his iras-2 shall be paid to certain individuals named therein to satisfy these bequests amounts standing in iras-2 will be transferred by means of trustee to trustee transfers to iras set up and maintained in the name of taxpayer b deceased payable to the estate of taxpayer b for the benefit of the residual beneficiaries of taxpayer b’s estate other than society g amounts transferred will not be paid or distributed to said residual beneficiaries from ras-2 as noted above revrul_78_406 provides for trustee to trustee transfers of ira amounts that do not constitute ira_distributions the proposed transactions involving iras-2 will take the form of trustee to trustee transfers thus with respect to your first ruling_request we conclude as follows that the transfer s of the interests in iras-2 of the residual beneficiaries of taxpayer b’s estate other than society g to one or more iras qualified within the meaning of code sec_408 set up in the name of taxpayer b deceased payable to the estate of taxpayer b and maintained for the benefit of said beneficiary ies will not constitute either distribution s within the meaning of code sec_408 or rollover s within the meaning of code sec_408 with specific respect to your second ruling_request the information presented by taxpayer c demonstrates that taxpayer b was the beneficiary of taxpayer a’s interest in plan x and that after the death of taxpayer a taxpayer b completed a company e form in which he sought to have company e distribute amounts due him under plan x in a check made payable to company f the custodian of his ira y which check was to be sent to his taxpayer b’s home address it is represented that company e did sent out said check but that the check was not received either by company f or by taxpayer b and had never been presented for payment to company e taxpayer b died approximately days after the check was mailed the facts presented primarily company e’s assertion that the check referenced in this ruling_request was never presented for payment indicate that taxpayer a's plan x interest remains in plan x and was never distributed or paid to anyone page or any entity including but not limited to taxpayer b or company f the custodian of ira y code sec_402 requires a payment or distribution in order for there to be a rollover thus with respect to your second ruling_request we conclude as follows that the facts supporting this ruling_request indicate that the transaction described herein in which company e the plan x custodian issued a check payable to company f and mailed to taxpayer b’s address without more did not result in a distribution from plan x asa result in the absence of a distribution the transaction involving said check described above could not have constituted and did not constitute a rollover within the meaning of code sec_402 with respect to your third ruling_request code sec_401 provides in summary that a_trust shall not constitute a qualified_trust under this section unless the plan provides that if an employee dies before the distribution of the employee’s interest has begun in accordance with subparagraph a ii the entire_interest of the employee will be distributed within years after the death of the employee oo code sec_401 provides an exception to the 5-year rule_of code sec_401 in general code sec_401 provides that if any portion of the interest of a deceased plan participant ira holder is payable to or for the benefit of a designated_beneficiary such portion will be distributed beginning not later than year after the date of the deceased’s death or a later date as prescribed by the secretary under regulations in accordance with regulations over the life of the designated_beneficiary or a period not extending beyond the life expectancy of the beneficiary sec_401 of the code provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the employee ira holder attains age sec_401 a b iv i of the code provides in general that if the designated_beneficiary referred to in clause iii i is the surviving_spouse of the employee then the date on which distributions are required to begin under clause iii iii shall not be earlier than the date on which the employee plan participant would have attained page sec_401 of the code provides in general that if the designated_beneficiary referred to in clause iii i is the surviving_spouse of the employee plan participant and the surviving_spouse dies before distributions to such spouse begin this subparagraph shall be applied as if the surviving_spouse were the employee final income_tax regulations under code sec_401 and sec_408 were published in the federal_register pincite federal_register date and in the internal_revenue_bulletin pincite r b date the preamble to the final regulations in relevant part provides that the regulations apply for determining required minimum distributions for calendar years beginning after date the final regulations may also be used to determine required minimum distributions for the calendar_year sec_1_401_a_9_-3 of the final regulations question and answer-1 describes in short the 5-year rule_of code sec_401ii and the life expectancy exception to the 5-year rule described in b iii sec_1_401_a_9_-3 of the final regulations q a-2 provides in summary that in order to satisfy the 5-year rule in sec_401 the employee’s entire_interest must be distributed by the end of the calendar_year that contains the fifth anniversary of the date of the employee's death sec_1_401_a_9_-4 of the final regulations q a-4 a provides in relevant part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee’s death generally an employee’s designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of death sec_1_401_a_9_-3 of the final regulations q a-3 b provides in relevant part that if the surviving_spouse of an employee plan participant is the sole designated_beneficiary of said participant or ira holder distributions to said spouse must commence on or before the later of- the end of the calendar_year immediately following the calendar_year in which the employee died and the end of the calendar_year in which the employee would have attained age sec_1_401_a_9_-3 of the final regulations q a-5 provides in relevant part that if the surviving_spouse of an employee plan participant is the sole designated_beneficiary of said participant or ira holder and dies after the employee plan participant but before distributions to such spouse have begun under sections page a b iii and iv the 5-year rule in sec_401 shall be applied as if the surviving_spouse were the participant ira holder in this case taxpayer b taxpayer a’s surviving_spouse was the sole designated_beneficiary of taxpayer a's interest in plan x although taxpayer b survived taxpayer a taxpayer b died prior to the point at which distributions to him from plan x were required to begin taxpayer b did not name or designate a beneficiary of his interest in plan x thus pursuant to the above cited sections of the code and final regulations taxpayer b’s beneficiary interest in plan x is subject_to the 5-year rule in sec_401 therefore with respect to your third ruling_request we conclude as follows since the amounts payable from plan x to taxpayer b as beneficiary of taxpayer a’s interest in plan x were not distributed to taxpayer b before his death and remain in plan x required minimum distributions with respect to said amounts will be subject_to the 5-year rule_of code sec_401 a b ii this letter_ruling assumes that iras-2 either have met are meeting or will meet the requirements of code sec_408 at all times relevant thereto it also assumes that plan x either was or is qualified within the meaning of code sec_401 at ail times relevant thereto finally it assumes that taxpayer a’s plan x interest remains in plan x’s trust as asserted no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office the original of this letter_ruling is being sent to your authorized representative pursuant to your request the letter_ruling you requested under code sec_691 will be issued under separate cover page if you wish to inquire about this ruling please contact i d at phone or fax please address all correspondence relating to this letter_ruling to se t ep ra t sincerely yours of frances v sloan manager technical group employee_plans enclosures deleted copy of ruling letter notice of intention to disclose
